Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a convertible bathing system including a bathing plate with a drain hole and a handle; and a folding frame with one or more fixed legs connected to one or more folding legs by one or more crossmembers connected to the bathing plate; wherein the convertible bathing system has a vertical storage position and a horizontal bathing position, in the vertical storage position the bathing plate is folded above a tank of the toilet out of the way of the toilet, and in the horizontal bathing position the bathing plate is disposed over a waste opening of the toilet, aligning the drain hole with the waste opening; wherein the vertical position, the one or more folding legs are folded into a parallel relationship with the one or more crossmembers, and in the horizontal position, the one or more folding legs are folded down into a perpendicular relationship with the one or more crossmembers..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUYEN D LE/Primary Examiner, Art Unit 3754